BLACKROCK FUNDS SM BlackRock Strategic Risk Allocation Fund (the “Fund”) Supplement dated June 5, 2015 to the Fund’s Summary Prospectus dated November 28, 2014 Effective immediately, the following change is made to the Fund’s Summary Prospectus: The section entitled “Portfolio Managers” is deleted in its entirety and replaced with the following: Name Portfolio Manager of the Fund Since Title Ked Hogan, PhD 2012 Managing Director of BlackRock, Inc. Philip Hodges, PhD 2012 Managing Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-SRA-0615SUP
